t c memo united_states tax_court estate of sylvia e bates deceased sheri beersman executor and trustee petitioner v commissioner of internal revenue respondent docket no filed date david w riley for petitioner elaine tamiko fuller for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether decedent’s estate is entitled to certain deductions must include in the gross_estate the value of life_insurance_proceeds and is liable for sec_6651 and additions to tax findings_of_fact in the 1950s sylvia e bates decedent began purchasing real_estate in southern california she managed and rented several pieces of real_estate and held others for investment on date decedent the widow of robert m bates executed a will and testament and on date executed a codicil the will and codicil collectively first will provided that her granddaughter sheri beersman sheri would serve as executor in addition the first will provided that estate assets would be used to pay expenses ie decedent’s personal debts funeral_expenses and administration_expenses and any remaining assets would fund the robert m bates family_trust family_trust as restated and amended on date first trust the first trust provided that upon decedent’s death sheri would serve as trustee and trust property would be distributed evenly among decedent’s three grandchildren sheri kenneth cable kenneth and scott cable scott in addition the first trust provided for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure several bequests including a dollar_figure bequest to reggie lopez an individual decedent trusted and with whom she had an extremely close relationship in decedent was diagnosed with alzheimer’s disease and began to pay mr lopez monthly to assist her in performing a variety of tasks decedent fully paid mr lopez for all services rendered during this time mr lopez rented a house from decedent and timely remitted rent payments on date decedent executed a second will and testament second will and an amended and restated family_trust second trust the second will and the second trust which substantially altered the first will and the first trust provided that mr lopez would serve as executor and trustee scott would receive all of decedent’s personal_property and trust interest_income would be distributed evenly between scott and mr lopez on date decedent died a resident of california at the time of her death she held a life_insurance_policy for which she had the power to change beneficiaries shortly after her death mr lopez the sole beneficiary of the policy received the dollar_figure of insurance proceeds on date sheri submitted the first will to the orange county superior court superior court for probate on 2the second trust also provided for bequests to scott’s children date mr lopez submitted the second will to the superior court for probate thereafter sheri and kenneth petitioned the superior court requesting invalidation of the second trust removal of mr lopez as trustee appointment of a temporary trustee and damages for elder abuse the superior court on date suspended mr lopez’s trustee powers appointed larry eason temporary trustee ordered mr lopez to surrender any family_trust property and issued a temporary restraining order prohibiting mr lopez from taking any_action whatsoever with respect to any family_trust assets the superior court also appointed sheri special administrator of decedent’s estate estate and issued her letters of administration which provided that she could find estate assets but was not authorized to take possession of money or any other_property while serving as special administrator sheri sought and acquired approval from the superior court to have her travel_expenses paid from estate assets sheri and kenneth hired jim caviola to represent their interests in the trust litigation and in the probate of the estate mr caviola who had previously provided legal services to decedent did not have tax expertise scott who was incarcerated at moberly correctional center in missouri hired forrest oberg a private investigator to monitor the trust litigation mr oberg made numerous trips to california and moberly correctional center in the california probate code provided a presumption that no provision or provisions of any instrument shall be valid to make any donative transfer to a care custodian of a dependent adult who is the transferor see cal prob code secs a d west on date the superior court’s probate division probate division determined that mr lopez though unlicensed was a care custodian pursuant to cal prob code sec a this determination effectively invalidated the second will and the second trust and mr lopez’s bequest pursuant to the first trust shortly thereafter the supreme court of california began review of whether a bequest to an unlicensed care custodian was subject_to a presumption of invalidity this review effectively vacated the probate division’s determination and restored the presumption of validity to the second will and the second trust and mr lopez’s bequest pursuant to the first trust on date mr lopez again submitted the second will for probate and challenged the validity of the first will in date sheri and kenneth settled all litigation with mr lopez the superior court approved a settlement agreement invalidated the second trust and decided that mr lopez was entitled to receive dollar_figure from the family_trust in full satisfaction of any claim relating to the first trust or the second trust after receiving dollar_figure of the dollar_figure settlement payment mr lopez surrendered any right to sue sheri or kenneth individually thereafter mr lopez received the remainder of the settlement payment sheri consulted with eric anthony gronroos a tax accountant and mr caviola about her authority and the obligation to file a federal estate_tax_return mr gronroos informed sheri that it was necessary to file a form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return and determine who had authority to do so the estate_tax_return was due_date mr caviola did not discuss tax matters with sheri but told her that pursuant to her letters of administration she had the authority only to find estate assets after receiving this advice mr gronroos and sheri concluded that she could not file the estate_tax_return on date sheri was issued permanent general administration orders which granted her authority to administer the estate eg sell assets pay expenses and file tax returns in date after selling real_estate the estate had sufficient funds to pay expenses on date sheri as executor and trustee filed decedent’s estate_tax_return accompanied by form_4768 application_for extension of time to file a return and or pay u s estate and generation- skipping transfer_taxes and paid the amount of tax reported on the return the estate reported that sheri scott kenneth and mr lopez were beneficiaries and deducted as administration_expenses certain payments to mr caviola mr eason and sheri the estate also deducted as administration_expenses dollar_figure as funds paid to reggie lopez in excess of bequest by decedent in settlement of trust contest lawsuit to settle title to beneficiaries and dollar_figure as scott cable reimbursement for copy expenses and investigation services of forrest oberg in connection with oil_and_gas investments on date respondent issued a notice_of_deficiency disallowing deductions relating to the aforementioned payments and determining that the estate is liable for additions to tax for failure to timely file a return and timely pay tax on date sheri the executor and trustee while residing in missouri filed a petition with this court seeking review of respondent’s determination 3the estate calculated this amount by subtracting the dollar_figure bequest to mr lopez ie pursuant to the first trust from the dollar_figure settlement payment and adding the dollar_figure of life_insurance_proceeds received by mr lopez opinion the estate contends that the settlement payment to mr lopez is deductible pursuant to sec_2053 a claim_against_an_estate is deductible if it is supported by adequate_consideration and not attributable to the testator’s testamentary intent see sec_2053 100_tc_313 aff’d 16_f3d_462 1st cir 58_tc_543 52_tc_741 the settlement payment to mr lopez is not deductible because the payment lacked adequate_consideration and was consistent with decedent’s testamentary intent see sec_2053 estate of huntington v commissioner t c pincite estate of lazar v commissioner t c pincite estate of pollard v commissioner t c pincite in support of his determination respondent cites estate of huntington and estate of lazar where the court concluded that settlement payments to beneficiaries were not deductible the estate contends that these cases are 4pursuant to sec_7491 the estate has the burden_of_proof unless it introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure distinguishable because the settlement payments were paid to family members while the settlement payments in these cases were to family members the court’s reasoning is equally applicable to cases involving nonfamily members decedent had a longstanding and extremely close relationship with mr lopez expressly provided that he would receive estate assets and memorialized her testamentary intent in both the first trust and the second trust in addition the superior court resolved the amount of estate assets that mr lopez was entitled to receive and the settlement payment was paid in full satisfaction of any claim relating to the first trust or the second trust furthermore on the estate_tax_return the estate reported that mr lopez was a beneficiary and the settlement payment was paid to settle title to beneficiaries during decedent’s lifetime mr lopez was paid for the services he rendered and no part of the settlement payment related to a claim for unpaid services in short mr lopez’s claim represented a beneficiary’s claim to a distributive_share of the estate rather than a creditor’s claim against the estate see estate of lazar v commissioner t c pincite the estate contends that the bequest to mr lopez from the second trust was the result of undue influence mr lopez was entitled only to his bequest from the first trust and dollar_figure of the settlement payment is a deductible administration expense the superior court resolved and we will not revisit issues relating to undue influence and the amount mr lopez was entitled to receive we however reject the estate’s contention that the settlement payment is a deductible administration expense see sec_2053 the estate does not cite any authority that the amount of a settlement payment to a beneficiary delineated in a testator’s will is a deductible administration expense cf eg sec_20_2053-3 estate_tax regs in desperation the estate cites 388_f2d_651 5th cir where an estate was allowed to deduct certain litigation costs as administration_expenses pitner is distinguishable because it involved a challenge by individuals with no legitimate interest in the estate whatsoever see id pincite moreover pitner is a fifth circuit case and therefore not binding authority see 54_tc_742 aff’d 445_f2d_985 10th cir although other beneficiaries did not want mr lopez to receive estate assets the testator named mr lopez as a beneficiary in both the first trust and the second trust mr lopez therefore had a legitimate interest in the estate the estate further contends that the settlement payment is deductible 5the estate calculated this amount by subtracting the dollar_figure bequest to mr lopez ie pursuant to the first trust from the dollar_figure settlement payment because it was paid to preserve estate assets see sec_20_2053-3 estate_tax regs in support of its contention the estate cites 73_tc_290 where an estate was allowed a deduction for a brokerage commission relating to estate assets estate of papson involved an administration expense pursuant to sec_20_2053-3 estate_tax regs and is distinguishable because the payment was not to a beneficiary delineated in a testator’s will the estate contends but has failed to establish that the dollar_figure payment to scott is a deductible administration expense on the estate_tax_return the estate described the payment as reimbursement for mr oberg’s investigation of decedent’s oil_and_gas investments evidence presented at trial obfuscated rather than clarified mr oberg’s activities the estate introduced scott’s signed and notarized declaration which stated that mr oberg who did not testify provided legal services scott testified that mr oberg was paid to monitor the trust litigation and investigate decedent’s oil_and_gas investments while mr oberg in a letter demanding payment for his services stated that he and scott had discussed investigating decedent’s oil_and_gas investments there is insufficient evidence to establish precisely what mr oberg did we are convinced however that mr oberg was paid to protect scott’s interest in the estate and monitor the trust litigation therefore the estate’s payment to scott is not deductible see 34_tc_918 holding that expenses_incurred by beneficiaries to protect their personal interests are not administration_expenses sec_20_2053-3 c estate_tax regs respondent concedes that the estate may deduct its expenses relating to mr caviola and a portion of its expenses relating to mr eason and sheri the estate also contends that mr lopez stole the proceeds of decedent’s life_insurance_policy by changing the beneficiary designation and therefore the estate is entitled to deduct the value of the proceeds mr lopez received as an administration expense alternatively the estate contends that it is entitled to exclude the value of those proceeds from decedent’s gross_estate regardless of whether mr lopez was entitled to these proceeds the proceeds payable to mr lopez are not expenses_incurred in estate administration and the estate is not entitled to a deduction see sec_20_2053-3 estate_tax regs furthermore the value of the proceeds must be 6on the estate_tax_return the estate also described this payment as relating to the private investigator’s copy expenses because the private investigator was paid to protect scott’s personal interests it is immaterial whether the private investigator incurred copy expenses 7deductions relating to payments made to mr eason and sheri are allowed to the extent conceded by respondent included in decedent’s gross_estate because at the time of decedent’s death she had an incident_of_ownership ie the power to change beneficiaries in the policy see sec_2042 76_tc_861 respondent determined that the estate is liable for additions to tax for failure to timely file a return pursuant to sec_6651 and failure to timely pay tax pursuant to sec_6651 paragraphs and of sec_6651 provide that a taxpayer shall be subject_to the additions to tax unless it is shown that such failures were due to reasonable_cause and not willful neglect the estate has established that there was confusion relating to whether sheri could file the estate_tax_return but has not established that it exercised the requisite ordinary care and prudence to establish reasonable_cause see 469_us_241 115_tc_43 aff’d 299_f3d_221 3d cir 100_tc_407 aff’d in part rev’d in part on other grounds 51_f3d_597 5th cir 98_tc_294 sec_301_6651-1 proced admin regs sheri testified that mr caviola advised her that she lacked authority to file the estate_tax_return but mr caviola was not a tax adviser and testified that he never discussed taxes with her regardless of what advice mr caviola actually provided the estate has failed to establish that any reliance on his advice relating to filing of the estate_tax_return was justified see neonatology assocs p a v commissioner t c pincite stating that the taxpayer must establish that t he adviser was a competent professional who had sufficient expertise to justify reliance mr gronroos readily acknowledges that he told sheri that the estate_tax_return needed to be filed after speaking with mr caviola mr gronroos and sheri concluded that she lacked authority to file the estate_tax_return but she did not petition the superior court for the authority to do so seek additional advice or otherwise attempt to resolve the issue see estate of cavenaugh v commissioner t c pincite holding that an estate failed to establish reasonable_cause where it did not timely petition the probate_court for the appointment of an authorized representative to file an estate_tax_return respondent has established that the estate failed to timely file the estate_tax_return and timely pay tax see sec_7491 116_tc_438 the estate’s failures were due to willful neglect see sec_6651 and boyle u s pincite neonatology assocs p a v commissioner 8mr caviola testified that petitioning for authority to file the estate_tax_return could have caused liability exposure but there is no indication that this advice was provided to sheri sheri did however seek and acquire court approval to have her travel_expenses paid from estate assets t c pincite estate of cavenaugh v commissioner t c pincite estate of la meres v commissioner t c pincite sec_301_6651-1 proced admin regs accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
